Filed 7/10/13 P. v. Conley CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F065203
         Plaintiff and Respondent,
                                                                            (Super. Ct. Nos. 12CM0982 &
                   v.                                                                10CM1470)

WILLIAM DAVID CONLEY, JR.,
                                                                                         OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kings County. Donna L.
Tarter, Judge.
         Peter Dodd, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Louis M. Vasquez and Tiffany J.
Gates, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-

*        Before Levy, Acting P.J., Cornell, J. and Poochigian, J.
      This appeal raises only the issue of imposition of an unauthorized fee as part of a
felony sentence. We will modify the judgment and affirm the judgment as modified.
                      FACTS AND PROCEDURAL HISTORY
      While on probation in Kings County Superior Court case No. 10CM1470 as a
result of conviction of a violation of Health and Safety Code section 11377,
subdivision (a), defendant and appellant William David Conley, Jr., stole papers from the
glove box of a car. When being questioned by a police officer about the offense,
defendant fled. As part of a plea agreement in case No. 12CM0982, defendant admitted
violating probation and pled no contest to one count of violation of Penal Code
section 666 and one misdemeanor count of violation of Penal Code section 148,
subdivision (a)(1). Another count and sentence enhancement allegations were dismissed.
The court sentenced defendant to an operative prison term of four years eight months,
half to be served in county jail and half to be served under mandatory supervision
pursuant to Penal Code section 1170, subdivision (h)(5)(B). As part of the sentence, the
court imposed an administrative screening fee of $25 pursuant to Penal Code
section 1463.07, applicable to those who have been arrested and released on their own
recognizance. Defendant had not, however, been released on his own recognizance.
                                     DISCUSSION
      Defendant contends, and respondent concedes, the administrative screening fee
may be imposed only upon those released on their own recognizance. Defendant further
contends, and respondent concedes, a sentence inappropriately imposing such a fee is
unauthorized and may be corrected at any time, even though no objection was made in
the trial court. (See People v. Welch (1993) 5 Cal. 4th 228, 235.) We agree.
Accordingly, we will modify the sentence in this case to strike the $25 fee imposed
pursuant to Penal Code section 1463.07.




                                            2.
                                    DISPOSITION
      The judgment is modified to strike the $25 fee denominated “Release after
booking fee”; the “Total” on that line of the judgment is modified to $112. As modified,
the judgment is affirmed.




                                           3.